DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 07/18/2022. Claims 1-16 are currently pending with claims 1, 2, 4, 5 and 16 amended.

Response to Arguments
Applicant’s arguments, see the response, filed 07/18/2022, with respect to claim objections and 112(b) rejections have been fully considered and are persuasive.  The claim objections and 112(b) rejections of 04/18/2022 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 07/18/2022, with respect to the art rejections, have been fully considered but they are not persuasive. In response to arguments to the prior art Ravier on pages 8-9 of the response, it is contended that the prior art Ravier teaches platform structure much like the claimed invention. Ravier teaches elements (Fig. 2 and 7: 112b-d for instance) which extend from the aerodynamic base along a radial axis (Fig. 2: top to bottom for instance) and at the level of a median part of the aerodynamic base along the longitudinal axis (Fig. 2 and 7: 112b-d located in central portion of 111 for instance). Ravier also teaches in which the first and second parts (T3, T1 or T2) are separated from one another at least from the first disconnection line so as to obtain stiffening elements having an axial cross-section with respect to the longitudinal axis shaped like a T (Fig. 7: such as 112c relative to 111), Y (Fig. 7: such as 112b & d relative to 111), or π (Fig. 2: such as 112b & c relative to 111) with the aerodynamic base.
It is further contended that figure 2 of Ravier teaches that the stiffening elements (112b and 112c) form a pie shape with the aerodynamic base.
It is contended that the prior art Ravier teaches all the limitations as outlined in this and the last rejection. Applicant seem to contend that there are differences in the claimed invention and the prior art Ravier but does specifically point how the claimed invention and the prior differ. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Document FR 2988427 to Ravier et al. (Ravier).
In Reference to Claim 1
Ravier discloses a preform with a fibrous reinforcement woven in one piece by a three-dimensional weaving (pg. 5, 3rd paragraph) to create a fan inter-blade platform (Fig. 2 and 7: 110), the inter-blade platform comprising an aerodynamic base (111) extending along a longitudinal axis (Fig. 2: left to right for instance) and a fixing structure (112) comprising stiffening elements (Fig. 2 and 7: 112b-d for instance) which extend from the aerodynamic base along a radial axis (Fig. 2: top to bottom for instance) and at the level of a median part of the aerodynamic base along the longitudinal axis (Fig. 2 and 7: 112b-d located in central portion of 111 for instance), the stiffening elements also extending along a transverse axis (Fig. 4: 112a-d having depth and extending along a direction into page of Fig. 3 for instance) perpendicular to the radial and longitudinal axes (Figs. 2 and 7: axis up to down and axis left to right), the preform comprising: 
a first fibrous part (Fig. 7: T3 for instance, see also pg. 5, 4th & 6th paragraph: preform to form component) configured to form the aerodynamic base (111) and extending along a longitudinal direction (left to right for instance); 
a second fibrous part (T1 or T2 for instance) configured to form at least partly the stiffening elements of the inter-blade platform (form 112b-d for instance); 
a first connection zone (130 for instance) in which the first and second parts are woven together (pg. 5, 6th paragraph: interconnected portions); and 
a first disconnection zone (Fig. 7: such as areas upstream or downstream of 130 which are not interconnected, see also pg. 6 2nd paragraph) delimited by a first disconnection line (pg. 6 2nd paragraph: such as disconnection between T3 and T1 for instance) extending along a transverse direction (into page for instance) perpendicular to the longitudinal direction and in which the first and second parts (T3, T1 or T2) are separated from one another at least from the first disconnection line so as to obtain stiffening elements having an axial cross-section with respect to the longitudinal axis shaped like a T (Fig. 7: such as 112c relative to 111), Y (Fig. 7: such as 112b & d relative to 111), or π (Fig. 2: such as 112b & c relative to 111) with the aerodynamic base (111), the first disconnection zone (that between T3 and T1 for instance) being adjacent to the first connection zone (130) in a longitudinal direction (left to right).
In Reference to Claim 2
Ravier discloses the preform (pg. 5, 4th paragraph) according to claim 1, further comprising a second disconnection zone (Fig. 7: such as areas upstream or downstream of 130 which are not interconnected, see also pg. 6 2nd paragraph) delimited at least by a second disconnection line (pg. 6 2nd paragraph: such as disconnection between T3 and T1 for instance) extending along the transverse direction (into page for instance) and in which the first and second parts (T3, T1) are separated from each other, the second disconnection zone being adjacent to the first connection zone along the longitudinal direction (pg. 6, 2nd paragraph: T1 as superimposed relative to T3 when woven along left to right of Fig. 7).
In Reference to Claim 3
Ravier discloses the preform (pg. 5, 4th paragraph) according to claim 2, wherein the first disconnection zone (Fig. 7: left of 13o for instance) and the second disconnection zone (Fig. 7: left of 13o for instance) extend in a same plane (pg. 6, 2nd paragraph: T1 as superimposed relative to T3 when woven along left to right of Fig. 7).
In Reference to Claim 4
Ravier discloses the preform (pg. 5, 4th paragraph) according to claim 2, wherein the first disconnection line and the second disconnection line (Fig. 7: that T3 and T1 left of 130 and T3 and T1 right of 130) delimit the first connection zone (130), the second fibrous part (T1 left for instance) being separated along the first disconnection line and the second disconnection line (that between T3 and T1) to form a first structure (T1 left for instance) and a second structure (T1 right for instance), the first and second structures being configured to form a first and a second arm (112c and 112d for instance) of the stiffening elements.
In Reference to Claim 5
Ravier discloses the preform (pg. 5, 4th paragraph) according to claim 1, further comprising a second disconnection zone (Fig. 7: such as areas upstream or downstream of 130 which are not interconnected, see also pg. 6 2nd paragraph) delimited between a fourth and a fifth disconnection line (pg. 6 2nd paragraph: such as disconnection between T3 and T1 or T2 for instance) extending along a same first plane (pg. 6, 2nd paragraph: T1 or T2 as superimposed relative to T3 when woven along left to right of Fig. 7) and each along the transverse direction (into page for instance) and in which the second fibrous part (T1 left or right or T2 for instance) is separated into a first fibrous structure (T1 left or right for instance) and a second fibrous structure (T2 for instance) separated from each other along the second disconnection zone (Fig. 7: such as areas upstream or downstream of 130 or downstream of 133 which are not interconnected, see also pg. 6 2nd paragraph), the first and second structures being configured to form a first arm and a second arm (112c or 112d and 112b for instance) of the stiffening elements.
In Reference to Claim 6
Ravier discloses the preform (pg. 5, 4th paragraph) according to claim 5, wherein the first disconnection zone (Fig. 7: such as areas upstream or downstream of 130 or downstream of 133 which are not interconnected, see also pg. 6 2nd paragraph) extends in a second plane (pg. 6, 2nd paragraph: T2 as superimposed relative to T3 when woven along left to right of Fig. 7) distinct from the first plane (pg. 6, 2nd paragraph: T1 as superimposed relative to T3 when woven along left to right of Fig. 7), the first and second planes being superimposed along a radial direction perpendicular to the longitudinal direction (pg. 6, 2nd paragraph and Fig. 7: superimposed and extending into page for instance).
In Reference to Claim 7
Ravier discloses the preform (pg. 5, 4th paragraph) according to claim 5, wherein the first fibrous structure (Fig. 7: T1 right for instance) and the second fibrous structure (Fig. 7: T2) are woven together with the first fibrous part (T3) in the first connection zone (133).
In Reference to Claim 8
Ravier discloses the preform (pg. 5, 4th paragraph) according claim 5, wherein the first fibrous structure (Fig. 7: T1 right for instance) and the second fibrous structure (Fig. 7: T2) are woven together in a third connection zone (Fig. 7: at 112bd for instance).
In Reference to Claim 9
Ravier discloses the preform (pg. 5, 4th paragraph) according to claim 5, wherein the first fibrous part has a length (Fig. 7: overall length, left to right, of T3) that is greater along the longitudinal direction than that of the first and second fibrous structures (overall length of T1 or T2).
In Reference to Claim 10
Ravier discloses a method for manufacturing a composite material fan inter-blade platform (110), the method comprising the following steps: 
weaving a plurality of threads to produce a one-piece preform (pg. 5, 3rd and 4th paragraph) according to claim 1;
shaping the preform at least by unfolding the second fibrous part with respect to the first disconnection line (pg. 5 last paragraph thru pg. 6 2nd paragraph: at portion untied between T3 and T1 and T2 that form 112b-d); and
injecting a matrix into an injection enclosure to densify the shaped preform (pg. 5, 3rd paragraph).
In Reference to Claim 11
Ravier discloses the method according claim 10, wherein the weaving step is made flat (pg. 5, last paragraph: the preform formed as belts).
In Reference to Claim 12
Ravier discloses the method according to claim 10, wherein the first and second parts (Fig. 7: T3 and T1 and T2 for instance) are woven in the same direction (pg. 6, 2nd paragraph: of a 3D form).
In Reference to Claim 13
Ravier discloses an inter-blade platform (Fig. 7: 110) for a turbomachine (pg. 1, last paragraph) made of a composite material comprising a fibrous reinforcement densified by a matrix (pg. 5, 3rd and 4th paragraph), the inter-blade platform being produced by the method according to claim 12, the platform comprising an aerodynamic base (111) extending along a longitudinal axis (left to right for instance) and having a radially outer surface (of 111) configured to form a portion of a radially inner wall of an air inlet aerodynamic duct (pg. 2, 1st paragraph: delimited flow channel), and a fixing structure (112) configured to allow the platform to be fixed to a rotor disc (Fig. 2: 20 for instance).
In Reference to Claim 14
Ravier discloses the inter-blade platform (Fig. 7: 110) according to claim 13, wherein the stiffening elements have an axial cross-section shaped like a (112b & d).
In Reference to Claim 15
Ravier discloses the inter-blade platform (Fig. 7: 110) according to claim 13, wherein the stiffening elements (112c for instance) and the base (111) of the platform have an axial cross-section shaped like a T (between 112c and 111).
In Reference to Claim 16
Ravier discloses the inter-blade platform (Fig. 2: 110) according to claim 13, wherein the stiffening elements (112c and 112b for instance) and the base (111) of the platform have an axial cross-section shaped like a π (between 112c, 112b and 111).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show inter-blade platforms and blade structures formed as one piece using fiber structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745